Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 4/15/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1-5, 7-17 and 19-20 are currently amended. No new claims are added.  No claim is cancelled. No new matter is added.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 13 and 20 are allowable because prior art fails to 
teach or suggest, either alone or in combination, receive, via the microphone, a first utterance and a second utterance of a user, the first utterance different from the second utterance wherein the second utterance of the user includes a plurality of first words to be processed by the at least one processor as being a first parameter, a plurality of second words to be processed by the at least one processor as being a second parameter which has a predesignated relevance with the first parameter, and at least one third word to be processed by the at 
5.	Claims 2-12, and are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the electronic device to receive an utterances from user of claim 1.
6.	Claims 14-19 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim13 as the method in electronic device of claim 13.
7.	The closet prior art of  Ren et al (US 2018/0090140) in view of Yoon et al (US 2016/0217672) further in view of Chen et al (2017/0193997) teaches method and device for receiving utterances from the user but further fails to teach receive, via the microphone, a first utterance and a second utterance of a user, the first utterance different from the second utterance wherein the second utterance of the user includes a plurality of first words to be processed by the at least one processor as being a first parameter, a plurality of second words to be processed by the at least one processor as being a second parameter which has a predesignated relevance with the first parameter, and at least one third word to be processed by the at least one processor as being a third parameter which is 
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
:
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677